Case: 1:18-cr-00058-DCN Doc #: 46 Filed: 03/13/19 1 of 2. Page|D #: 276

IN THE UNITED STATES DlSTRICT COURT
FOR THE NORTHERN DISTRICT OF OI~IIO

UNITED STATES OF AMERICA

Plaintiff

VS.

TYRONE CAMMON

Defendant

EASTERN DIVISION

CASE NO. 1:18 CR 00058
JUDGE DONALD C. NUGENT

DEFENDANT TYRONE
CAMMON’S MOTION
FOR A l\/[ENTAL HEALTH
EVALUATION

NoW comes counsel for the defendant, and respectfully requests this Honorable Court

authorize a mental health evaluation of the accused. Mr. Cammon has had mental health issues in

the past and seems to be suffering from some currently. The Plaintiff Will not be prejudiced by the

granting of such a request. Also, the granting of this Motion will promote judicial economy and

Will Sche the interests ofjustice.

Respectfully submitted,

/s/ J' ames A. J'enkins

JAMES A. JENKINS (0005819)
55 Public Square, Suite 2100
Cleveland, Ohio 44113
216/363-6()03

Facsimjle: 2 l 6/ 3 63 -601 3
jajenl<ins49@hotmail.com

 

Case: 1:18-cr-00058-DCN Doc #: 46 Filed: 03/13/19 2 of 2. Page|D #: 277

SERVICE

A copy of the foregoing Was filed electronically March 13, 201_9. Notice of this filing
will be sent to all parties by operation of the Court’s electronic Hling system. Parties may access
this filing through the Court’s system.

/s/ Jarnes A. g enkins
James A. Jenkins
Attorney for Defendant Cammon

 

